               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION
                    CASE No. 7:14-cv-000185-BR

ANNJEANETTE GILLIS, et al.,

     Plaintiffs,

v.                                   MEMORANDUM OPINION AND ORDER

MURPHY-BROWN, LLC, d/b/a
SMITHFIELD HOG PRODUCTION
DIVISION,

     Defendant.


     Pending before the court is plaintiffs’ Motion to Exclude

Evidence Regarding Remedial Measures Implicated by Defendant’s

October 25, 2018 Press Release, to Strike Fourth Amended Sholar

Fact Sheet, and For Sanctions. (ECF No. 221).   For the reasons

that follow, plaintiffs’ motion is DENIED.

     First, regarding the evidence relating to the defendant’s

October 25, 2018 press release, the plaintiffs argue that the

alleged “subsequent remedial measures” taken by the defendant

are inadmissible.   Specifically, the plaintiffs argue that the

defendant did not timely disclose this evidence, and thus, these

recent developments constitute an unfair surprise.   (See id.).

The recent developments allegedly undertaken by the defendant

include: (1) changes to the trucking schedule, taken into effect

the end of July 2018; (2) installation of a refrigerated dead

box on the Sholar Farm on approximately July 9, 2018; (3)
adoption of low trajectory land application methods on the

Sholar Farm, which occurred on August 9, 2018; (4) installation

of a misting system that applies “Atmospheric Odor Control V2”

on all five barns on the Sholar Farm in October of 2018; and (5)

Smithfield Foods, Inc.’s October 25, 2018 announcement of

planned commitment to reduce greenhouse gases by 25% by 2025.

       In response to the plaintiffs’ motion, the defendant argues

that the plaintiffs did in fact have notice of the recent

changes implemented on the Sholar Farm.   (See ECF No. 234 at p.

2).    Regarding the defendant’s change in the trucking schedule,

the defendant argues that if the trucks are in fact as

disruptive as the plaintiffs allege them to be, the plaintiffs

would have noticed the trucks ceasing to operate during evening

hours.   ECF No. 234 at p. 3.   Defendant offers a similar notice

argument relating to their use of refrigerated dead boxes.    In

light of the plaintiffs’ allegation that the dead boxes are

“left out in the open often in plain view,” the defendant argues

that the plaintiffs would have seen the new refrigerated dead

box.   See id.   Concerning Smithfield’s alleged initiative of

reducing greenhouse gas emissions, the defendant argues that

plaintiffs had notice of Smithfield’s emission reduction goals

through testimonial evidence at prior trials.   See id.   Finally,

defendant argues that, considering this court found that the

relevant claim period for potential damages ends at the time of

                                  2
 
the verdict, the defendant should be allowed to introduce this

evidence, as these new measures were implemented even prior to

the date of the trial commencing. See id. at p. 4.

     Of importance here, Rule 26(e)(1)(a) of the Federal Rules

of Civil Procedure provides that parties have a duty to

supplement written discovery responses “in a timely manner if

the party learns that in some material respect the disclosure or

response is incomplete or incorrect, and if the additional or

corrective information has not otherwise been made known to the

other parties during the discovery process or in writing[.]”    In

relevant part, Rule 37 of the Federal Rules of Civil Procedure

provides that, “[i]f a party fails to provide information or

identify a witness as required by Rule 26(a) or (e), the party

is not allowed to use that information or witness to supply

evidence on a motion, at a hearing, or at a trial, unless the

failure was substantially justified or is harmless.”

     Thus, the language of Rule 37(c)(1) has two exceptions to

the general rule excluding evidence that a party seeks to offer

but has failed to properly disclose: (1) when the failure to

disclose is “substantially justified,” and (2) when the

nondisclosure is “harmless.”   District courts within the Fourth

Circuit have made determinations of whether the failure to

disclose evidence is “substantially justified” or “harmless”

based upon an analysis of the following factors: (1) the level

                                 3
 
of surprise to the party against whom the evidence is offered;

(2) the ability of the party to cure that surprise; (3) the

extent to which allowing the evidence would disrupt the trial;

(4) the explanation for the party’s failure to identify the

evidence before trial; and (5) the importance of the evidence.

See i.e., S. States Rack and Fixture, Inc. v. Sherwin-Williams

Co., 318 F.3d 592, 596 (4th Cir. 2003) (citing Burlington Ins.

Co. v. Shipp, 215 F.3d 1317, 2000 WL 620307, at *4 (4th Cir. May

15, 2000) (per curiam) (unpublished table decision)).

     Here, regarding the first and fourth factors, the court is

persuaded by the defendant’s notice argument and finds that the

plaintiffs had sufficient notice of the mitigating measures

taken by the defendant, and thus, the defendant’s recent

measures do not unfairly surprise the plaintiffs.   But see, S.

States Rack and Fixture, Inc., 318 F.3d at 595 (4th Cir. 2003)

(“the district court concluded that `Byrnes' third expert

opinion, formulated on the day trial began and not disclosed to

defense counsel until defense counsel conducted voir dire of ...

Byrnes on the third day of trial, should have been excluded.’”).

Therefore, because the court finds that the defendant’s recent

mitigating actions are not a surprise to the plaintiffs, an

analysis of the second factor is not necessary.   Third, the

court finds that allowing the evidence of the defendant’s recent

mitigating measures will not disrupt the trial.   Lastly, the

                                4
 
court is persuaded by the defendant’s argument within their

response to the plaintiffs’ motion regarding the importance of

the evidence of their recent mitigating changes.    Specifically,

the court is persuaded by the defendant’s argument that it would

be unfair to allow the plaintiffs to introduce evidence of

defendant’s alleged wrongdoings without allowing the defendant

to introduce evidence of their mitigating changes to the Sholar

Farm.    Additionally, the court finds that the evidence can be

properly admitted under Rule 402 and 403 of the Federal Rules of

Evidence, as the evidence is relevant and the probative value of

the evidence outweighs any potential for prejudice.

        The court finds that any error the defendant made during

discovery as it relates to the recent mitigating measures

discussed in this Memorandum Opinion and Order is substantially

justified and is harmless.    Therefore, the court concludes that

sanctions against the defendant are not proper. Likewise, the

court is not persuaded by the defendant’s request to strike the

Fourth Amended Sholar Fact Sheet.

        The plaintiffs’ Motion to Exclude Evidence Regarding

Remedial Measures Implicated by Defendant’s October 25, 2018

Press Release, to Strike Fourth Amended Sholar Fact Sheet, and

For Sanctions is DENIED.

        The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

                                   5
 
    IT IS SO ORDERED this 28th of November, 2018.

                            ENTER:


                            David A. Faber
                            Senior United States District Judge




                               6
 
